DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,917,175 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1,
Claim 1 of Application No. 17/170403
Claim 1 of US Patent No. 10,917,175 B2
A first coherent optics transceiver for a full duplex (FDX) communication network, comprising: a first transmitting portion; 
A full duplex communication network, comprising: a first coherent optics transceiver having a first transmitting portion, 
a first receiving portion; 
a first receiving portion, and 
a control layer; and 
a control layer; 
a coherent optics interface, including (i) a lineside interface portion, 
a coherent optics interface disposed within the first coherent optics transceiver, and including (i) a lineside interface portion, 
(ii) a clientside interface portion, and 
(ii) a clientside interface portion, and 
(iii) a management interface portion in communication with the control layer separately from the lineside interface portion and the clientside interface portion, wherein 
(iii) a management interface portion in communication with the control layer separately from the lineside interface portion and the clientside interface portion, wherein 
the clientside interface portion is configured for electrical communication within at least one of the first transmitting portion and the first receiving portion, wherein 
the clientside interface portion is in electrical communication with the first transmitting portion and the first receiving portion, wherein 
the lineside interface portion includes a directional element disposed between (i) an optical transport medium operably coupling the first coherent optics transceiver to a second coherent optics transceiver disposed remotely from the first coherent optics transceiver, and 
the lineside interface portion comprises a directional element disposed between (i) the optical transport medium, and 
an optical transport medium operably coupling the first coherent optics transceiver to the second coherent optics transceiver
(ii) the first transmitting portion and the first receiving portion, such that the directional element provides a dual optical communication interface with Preliminary Amendmentthe first transmitting portion and the first receiving portion, respectively, and 
(ii) the first transmitting portion and the first receiving portion, such that the directional element provides a dual optical communication interface with the first transmitting portion and the first receiving portion, respectively, and 
a single optical communication interface with the optical transport medium.
a single optical communication interface with the optical transport medium.


	However, Claim 1 of Application No. 17/170403 differs from Claim 1 of U.S. Patent No. 10,917,175 B2 because Claim 1 of Application No. 17/170403 does not include “a second coherent optics transceiver having a second transmitting portion and a second receiving portion.”
	It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1). The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	Regarding claim 2,
Claim 2 of Application No. 17/170403
Claim 2 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 1, wherein the optical transport medium is a single mode fiber.
The network of claim 1, wherein the optical transport medium is a single mode fiber.


	Regarding claim 3,
Claim 3 of Application No. 17/170403
Claim 3 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 1, wherein at least one of the first transmitting portion and the second transmitting portion includes a coherent modulator.
The network of claim 1, wherein at least one of the first transmitting portion and the second transmitting portion comprises a coherent modulator.


	Regarding claim 4,
Claim 4 of Application No. 17/170403
Claim 4 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 3, wherein the coherent modulator is configured to convert an electrical signal from the clientside interface portion into at least one coherent optical carrier for transmission to the lineside interface portion over the optical transport medium through the directional element.
The network of claim 3, wherein the coherent modulator is configured to convert an electrical signal from the clientside interface portion into at least one coherent optical carrier for transmission to the lineside interface portion over the optical transport medium through the directional element.


	Regarding claim 5,
Claim 5 of Application No. 17/170403
Claim 5 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 1, wherein at least one of the first receiving portion and the second receiving portion includes a coherent detector.
The network of claim 1, wherein at least one of the first receiving portion and the second receiving portion comprises a coherent detector


	Regarding claim 6,
Claim 6 of Application No. 17/170403
Claim 6 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 5, wherein the coherent detector is configured to convert at least one coherent optical carrier from the optical transport medium into an electrical signal within the coherent optics interface.
The network of claim 5, wherein the coherent detector is configured to convert the at least one coherent optical carrier from the optical transport medium into an electrical signal within the coherent optics interface.

 
	Regarding claim 7,
Claim 7 of Application No. 17/170403
Claim 7 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 1, wherein the first transmitting portion includes at least one of an Ethernet mapping unit, an optical transport network (OTN) framing unit, a forward error correction (FEC) coding unit, a symbol mapping unit, a linear and nonlinear pre-emphasis unit, a digital-to-analog converter, and an I/Q modulation and polarization combining unit.
The network of claim 1, wherein the first transmitting portion comprises at least one of an Ethernet mapping unit, an optical transport network (OTN) framing unit, a forward error correction (FEC) coding unit, a symbol mapping unit, a linear and nonlinear pre-emphasis unit, a digital-to-analog converter, and an I/Q modulation and polarization combining unit.


	Regarding 8,
Claim 8 of Application No. 17/170403
Claim 8 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 7, wherein the first receiving portion includes at least one of an I/Q detection unit, an analog-to-digital converter, a deskew and orthogonality compensation unit, a chromatic dispersion compensation unit, a polarization mode dispersion compensation unit, a polarization multiplexing unit, a clock recovery unit, a carrier frequency offset compensation unit, a carrier phase compensation unit, a symbol demapping unit, an FEC decoding unit, an Ethernet demapping unit, and an OTN framing unit.
The network of claim 7, wherein the first receiving portion comprises at least one of an I/Q detection unit, an analog-to-digital converter, a deskew and orthogonality compensation unit, a chromatic dispersion compensation unit, a polarization mode dispersion compensation unit, a polarization multiplexing unit, a clock recovery unit, a carrier frequency offset compensation unit, a carrier phase compensation unit, a symbol demapping unit, an FEC decoding unit, an Ethernet demapping unit, and an OTN framing unit.


	Regarding claim 14, 
Claim 14 of Application No. 17/170403
Claim 9 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 1, wherein the first coherent optics transceiver further includes a framing unit in operable communication with the clientside interface portion and the control layer.
The network of claim 1, wherein the first transceiver further comprises a framing unit in operable communication with the clientside interface portion and the control layer.


	Regarding claim 15, 
Claim 15 of Application No. 17/170403
Claim 10 of US Patent No. 10,917,175 B2
The  first coherent optics transceiver of claim 14, wherein the framing unit further includes at least one of a physical coding sublayer and an optical transport unit.
The network of claim 9, wherein the framing unit further comprises at least one of a physical coding sublayer and an optical transport unit.


	Regarding claim 16,
Claim 16 of Application No. 17/170403
Claim 11 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 14, wherein the framing unit is disposed between (i) the clientside interface portion, and (ii) the first transmitting portion and the first receiving portion.
The network of claim 9, wherein the framing unit is disposed between (i) the clientside interface portion, and (ii) the first transmitting portion and the first receiving portion.


	Regarding claim 17, 
Claim 17 of Application No. 17/170403
Claim 12 of US Patent No. 10,917,175 B2
The first coherent optics transceiver of claim 14, wherein the first transmitting portion and the first receiving portion are configured to separately communicate with the framing unit and the control layer.
The network of claim 9, wherein the first transmitting portion and the first receiving portion are in separate communication with the framing unit and the control layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636